DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response field May 13, 2022 has been entered.

Allowable Subject Matter
Claims 1-7 and 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  Claims 1-7 and 9-13 are allowable over the prior art for the reasons set forth in the last Office Action dated February 28, 2022.
Claims 14-21 are allowable over the prior art because Claim 14 sets forth a speaker lamp comprising a base, an outer case provided on the base, a circuit board provide within the outer case, and a plurality of light emitting diode (LED) light sources provided on the circuit board, a cylinder-shaped reflector, one end of which is installed on the circuit board and the other end of which is mutually cooperated with an opening formed on the outer case, so as to form a first space positioned within the reflector and a second space positioned between the reflector and the outer case, the LED light sources positioned within the second space and reflecting light emitted from the LED light sources to external space by the reflector, and a speaker installed on the reflector and partially accommodated within the first space, wherein the circuit board comprises a first through hole positioned in the center of the circuit board and one or more second through holes are respectively positioned inside the first space of the reflector and the second space positioned between the reflector and the outer case, wherein a communication channel for communicating the first through hole and the second through hole is provided so that the first space within the reflector is communicated to the second space positioned between the reflector and the outer case.  This combination of limitations was not shown or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEGGY A NEILS/Primary Examiner, Art Unit 2875